DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/18/2020, 03/22/2021, 04/09/2021, 04/29/2021, 05/18/2021, 10/29/2021, and 02/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive since it does not include the inventive concept for which the independent claims are directed.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frisbee et al. [US 2017/0013879].
With respect to claims 1 and 9-12, Frisbee discloses a battery unit for a favor inhaler [Figs. 3-7], comprising: a load configured to be electrically connectable to the power supply and vaporize or atomize an aerosol source or a flavor source [i.e. an e-cigarette/cartridge]; a chargeable and dischargeable power supply [212]; an interface configured to electrically connect to an external charger [par. 0040, 0053; inclusive of the charger that makes the connection]; and circuitry configured to perform control regarding at least the power supply [310; a processor implicitly discloses CRM with instruction for executing the processes], wherein in a case that an accumulated value of a connection time period to the charger exceeds a first predetermined time period, the controller determines that the power supply has been degraded [par. 0055; all charge cycles are monitored over its lifetime and once a predetermined time period, i.e. 200 cycles, is hit the battery is declared depleted/degraded].

With respect to claim 2, Frisbee further discloses wherein the circuitry is configured to: periodically stop charging to the power supply; and measure the accumulated value of the connection time period to the charger without including a period during which charging is periodically stopped [the recharging process naturally happen off and on, i.e. periodically stopping, and the cycles are only incremented during the charging process and not during an idle/stopped process].

With respect to claim 4, Frisbee further discloses a switch configured to electrically connect or disconnect between the charger and the power supply that are connected to the interface [par. 0040, 0053; see also switch Q1], wherein the circuitry is configured to count the accumulated value of the connection time period to the charger while the switch is in an on state [i.e. since switch needs to be in the on position in order to provide charging power, the cycle counter can only increment when the switch is on].

With respect to claim 6, Frisbee further discloses wherein the interface is configured to be electrically connectable to a load configured to vaporize or atomize an aerosol source or a flavor source [Fig. 3].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisbee et al. [US 2017/0013879] as applied above, and further in view of Yoshida [US 2016/0036096].
With respect to claim 3, Frisbee fails to disclose a second time period for stopping a count, however, Yoshida teaches a battery pack control for detecting degradation wherein the circuitry is configured to stop a count of the accumulated value of the connection time period when a time period from a charging start of the power supply exceeds a second predetermined time period [abstract, par. 0003, 0015, 0063-0065; i.e. total time elapsed since manufacturing].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Frisbee to include a second time period for which determination is made that the battery is degraded (and thereby stop counting of the connection time) for the benefit of providing alternate means for identification of a degraded battery thereby not relying on only one piece of information and increasing accuracy of the determinations. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisbee et al. [US 2017/0013879] as applied above. 
With respect to claim 5, Frisbee further discloses the interface includes a pair of electrical terminals [par. 0040, 0053],  but fails to disclose the pair of electrical terminals also serves as a terminal for detecting connection of the charger. However, charger detection is well-known and routine in the art of battery charging so official notice is taken. It would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Frisbee to include charger detection for the benefit of allowing the device to know when the battery is able to be charged and for management of the heat (i.e. charging produces heat) during that time along with using (puffing) the e-cig which also produces heat/uses the battery. 

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisbee et al. [US 2017/0013879] as applied above, and further in view of Aradachi et al. [US 2007/0013344].
With respect to claims 7 and 8, Frisbee fails to disclose use of light to provide notifications to a user regarding the status. However, the use of light and light patterns to indicate battery status is routine in the art of battery charging. For example, Aradachi teaches a battery charger with battery life judging that has a user interface configured to emit a first pattern of at least one of light, sound and vibration in a case that the accumulated value of the connection time period to the charger exceeds the first predetermined time period; and emit a second pattern of at least one of light, sound and vibration in a case that a time period from a charging start of the power supply exceeds a second predetermined time period, wherein the second pattern differs from the first pattern [par. 0017-0018, 0042, 0054-0056].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Frisbee to include using different light patterns for indication of the battery status of the different periods for the benefit of providing a quick and easy way to notify the user of the battery status/degradation levels. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0292998 to Vidhi et al. also discloses a battery degradation determination method that monitors an accumulated value of a connection time to make the degraded determination by monitoring the total time spent charging (at a particular C-rate of charging). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859